COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                            No. 08-18-00201-CR
                                                 §
 ERIC DEE MILDON,                                            AN ORIGINAL PROCEEDING
                                                 §
 Relator.                                                            IN MANDAMUS
                                                 §

                                 MEMORANDUM OPINION

       Eric Dee Mildon has filed a petition for writ of mandamus against the Honorable Yahara

Gutierrez, Judge of the 65th District Court of El Paso County, Texas. He asks that we order

Respondent to amend the judgment in cause number 68638, styled The State of Texas v. Erik

Mildon, to remove any requirement that Relator report as a sex offender. The petition for writ of

mandamus is denied.

       To be entitled to mandamus relief, the relator must make two showings: (1) that he has no

adequate remedy at law; and (2) that what he seeks to compel is a ministerial act. In re State ex

rel. Weeks, 391 S.W.3d 117, 122 (Tex.Crim.App. 2013); see In re State of Texas, 162 S.W.3d 672,

675 (Tex.App.--El Paso 2005, orig. proceeding). The ministerial act requirement is satisfied if the

relator can show a clear right to the relief sought. Weeks, 391 S.W.3d at 122. A clear right to

relief is shown when the facts and circumstances dictate but one rational decision “under

unequivocal, well-settled (i.e., from extant statutory, constitutional, or case law sources), and

clearly controlling legal principles.”   Id., quoting Bowen v. Carnes, 343 S.W.3d 805, 810
(Tex.Crim.App. 2011).

       After reviewing the mandamus petition and attached evidence, we conclude that Relator

has failed to show he is entitled to mandamus relief. Accordingly, the petition for writ of

mandamus is denied.

                                            GINA M. PALAFOX, Justice
November 28, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                             -2-